IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,078



                  EX PARTE IVAN RAMIREZ ESCOBEDO, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. W06-85789-U(A) IN THE 291 ST JUDICIAL DISTRICT COURT
                       FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

aggravated sexual assault of a child, and was sentenced to fifteen years’ imprisonment. He did not

appeal his conviction.

       Applicant contends that his plea was involuntary because he was not properly advised of the

nature and consequences of his plea. Applicant alleges that counsel led him to believe that he would

receive a probated sentence if he entered an open plea to the trial court, based on a representation
made by the trial court just before trial. However, after Applicant failed to accept responsibility for

the offense, the trial court sentenced him to fifteen years’ imprisonment. We remanded this

application to the trial court for findings of fact and conclusions of law.

       The trial court held a habeas hearing, at which both Applicant and trial counsel testified.

Based on the evidence and testimony from the hearing, the trial court determined that trial counsel

was ineffective for failing to fully explain the plea documents to Applicant, and for failing to

specifically advise Applicant that he would have to accept responsibility for the offense. The trial

court finds that Applicant’s guilty plea was not knowingly and voluntarily entered.. Applicant is

entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. W06-85789-U(A) in the 291st Judicial District

Court of Dallas County is set aside, and Applicant is remanded to the custody of the sheriff of Dallas

County to answer the charges as set out in the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 28, 2009
Do Not Publish